                                                                           Case 2:18-ap-01315-NB            Doc 18 Filed 04/04/19 Entered 04/04/19 14:51:48              Desc
                                                                                                             Main Document     Page 1 of 8


                                                                       1      Debra I. Grassgreen (CA Bar No. 169978)
                                                                              Malhar S. Pagay (CA Bar No. 189289)
                                                                       2      PACHULSKI STANG ZIEHL & JONES LLP
                                                                              10100 Santa Monica Blvd., 13th Floor                              FILED & ENTERED
                                                                       3      Los Angeles, California 90067
                                                                              Telephone: 310/277-6910
                                                                       4      Facsimile: 310/201-0760                                                APR 04 2019
                                                                              E-mail:dgrassgreen@pszjlaw.com
                                                                       5             mpagay@pszjlaw.com
                                                                                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                Central District of California
                                                                       6      Attorneys for Defendant Richard M. Pachulski, Chapter 11          BY ghaltchi DEPUTY CLERK
                                                                              Trustee for the Bankruptcy Estate of Layfield & Barrett,
                                                                       7      APC

                                                                       8                                     UNITED STATES BANKRUPTCY COURT

                                                                       9                                      CENTRAL DISTRICT OF CALIFORNIA

                                                                      10                                                LOS ANGELES DIVISION

                                                                      11
                                                                              In re:                                               Case No.: 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                              LAYFIELD & BARRETT, APC,                             Chapter 11
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                                                                  Debtor.
                                                                      14

                                                                      15

                                                                      16      PHILIP JAMES LAYFIELD,                               Adv. No.: 2:18-ap-01315-NB

                                                                      17                                  Plaintiff,               ORDER DISMISSING ADVERSARY
                                                                                                                                   PROCEEDING WITH PREJUDICE
                                                                      18      vs.
                                                                                                                                   Status Conference:
                                                                      19      RICHARD M. PACHULSKI; ADVANCED
                                                                              LEGAL CAPITAL, LLC; US CLAIMS                        Date:        March 26, 2019
                                                                      20      OPCO, LLC; DRB CAPITAL, LLC,                         Time:               2:00 p.m.
                                                                                                                                   Location:    Courtroom 1545
                                                                      21                                  Defendants.                                  255 East Temple Street
                                                                                                                                                       Los Angeles, CA 90012
                                                                      22
                                                                                                                                   Judge:               Honorable Neil Bason
                                                                      23

                                                                      24
                                                                                       The Court, having conducted a status conference in the above-captioned adversary
                                                                      25
                                                                             proceeding on March 26, 2019 at 2:00 p.m., and good cause appearing therefor,
                                                                      26
                                                                                       IT IS HEREBYORDERED that the above-captioned adversary proceeding is dismissed
                                                                      27
                                                                             with prejudice. Pursuant to the Court’s tentative ruling on March 26, 2019, attached hereto as
                                                                      28


                                                                             DOCS_LA:321016.1 51414/001
                                                                           Case 2:18-ap-01315-NB          Doc 18 Filed 04/04/19 Entered 04/04/19 14:51:48          Desc
                                                                                                           Main Document     Page 2 of 8


                                                                       1     Exhibit “A” and incorporated by reference herein are the Court’s tentative rulings for the December

                                                                       2     18, 2018, and March 26, 2019 status conferences held in this matter.

                                                                       3

                                                                       4                                                    ####

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                               Date: April 4, 2019
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                            2
                                                                             DOCS_LA:321016.1 51414/001
Case 2:18-ap-01315-NB   Doc 18 Filed 04/04/19 Entered 04/04/19 14:51:48   Desc
                         Main Document     Page 3 of 8




                        EXHIBIT A
  Case 2:18-ap-01315-NB       Doc 18 Filed 04/04/19 Entered 04/04/19 14:51:48                Desc
                               Main Document     Page 4 of 8




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                 Judge Neil Bason, Presiding
                                  Courtroom 1545 Calendar

Tuesday, December 18, 2018                                                 Hearing Room         1545

11:00 AM
2:17-19548 Layfield & Barrett, APC                                                      Chapter 11
Adv#: 2:18-01315   Layfield v. Pachulski et al

    #6.00    Status Conference Re: Complaint for (1) Declaratory Relief;
             (2) Breach of the Covenant of Good Faith and Fair Dealing;
             (3) Interference with Contractual Relations; (4) Intentional
             Interference with Prospective Economic Advantage; and
             (5) Negligence

                                 Docket       1

  Tentative Ruling:
      Continue to 3/26/19 at 2:00 p.m. Appearances are not required on 12/18/18.

      Reasons:
                The plaintiff, Philip James Layfield, lacks standing, as recognized in the
      stipulation (adv. dkt. 3) between (a) Wesley Avery, the Chapter 7 Trustee in the
      invididual (involuntary) bankruptcy case of Mr. Layfield, and (b) defendant
      Richard M. Pachulski, the Chapter 11 Trustee in the bankruptcy case of Layfield
      & Barrett, APC. See adv. dkt. 3, Recital "K," and adv. dkt. 4 (order approving
      stipulation). Although Mr. Layfield has filed papers requesting dismissal of his
      bankruptcy case, and numerous other things, this Court has denied his requests.
                Meanwhile, all deadlines including the time to file any answer or other
      pleading have been extended indefinitely as to two other defendants, US Claims
      Opco, LLC ("USCO") and DRB Capital ("DRB"), by stipulation (adv. dkt. 13) and
      order thereon (adv. dkt. 15). The last defendant, Advanced Legal Capital, LLC
      ("Advanced") has filed an answer (adv. dkt. 5) that includes a prayer for a
      judgment of dismissal, an award of its attorney fees and costs, and sanctions
      and other remedies.
                In view of possible appeals by Mr. Layfield, or any other avenues by
      which he may attempt to gain standing, it appears to be premature for this Court
      to hold any Status Conference in this adversary proceeding at this time. In
      addition, both because Mr. Layfield may not have exhausted his remedies, and
      because sanctions usually must be sought by separate motion (see, e.g., Rule
      9011(c)(1)(A), Fed. R. Bankr. P.), it appears premature to address any sanctions
      issues at this time.


12/15/2018 12:03:09 PM                    Page 52 of 113
  Case 2:18-ap-01315-NB          Doc 18 Filed 04/04/19 Entered 04/04/19 14:51:48              Desc
                                  Main Document     Page 5 of 8




                               United States Bankruptcy Court
                                Central District of California
                                          Los Angeles
                                   Judge Neil Bason, Presiding
                                    Courtroom 1545 Calendar

Tuesday, December 18, 2018                                                  Hearing Room         1545

11:00 AM
CONT...         Layfield & Barrett, APC                                                  Chapter 11

      If appearances are not required at the start of this tentative ruling but you wish to
      dispute the tentative ruling, or for further explanation of "appearances
      required/are not required," please see Judge Bason's Procedures (posted at
      www.cacb.uscourts.gov) then search for "tentative rulings." If appearances are
      required, and you fail to appear without adequately resolving this matter by
      consent, then you may waive your right to be heard on matters that are
      appropriate for disposition at this hearing.
                                     Party Information
  Debtor(s):
       Layfield & Barrett, APC                    Pro Se
  Defendant(s):
       DRB Capital, LLC                          Pro Se
       US Claims Opco, LLC                       Pro Se
       Advanced Legal Capital, LLC                Pro Se
       Richard M. Pachulski                      Pro Se
  Plaintiff(s):
       Philip James Layfield                     Pro Se
  Trustee(s):
       Richard Pachulski (TR)                    Represented By
                                                   Malhar S Pagay
                                                   James KT Hunter




12/15/2018 12:03:09 PM                     Page 53 of 113
  Case 2:18-ap-01315-NB       Doc 18 Filed 04/04/19 Entered 04/04/19 14:51:48            Desc
                               Main Document     Page 6 of 8




                           United States Bankruptcy Court
                            Central District of California
                                       Los Angeles
                                Judge Neil Bason, Presiding
                                 Courtroom 1545 Calendar

Tuesday, March 26, 2019                                                  Hearing Room       1545

2:00 PM
2:17-19548 Layfield & Barrett, APC                                                   Chapter 11
Adv#: 2:18-01315   Layfield v. Pachulski et al

    #6.00     Cont'd status Conference Re: Complaint for (1) Declaratory Relief;
              (2) Breach of the Covenant of Good Faith and Fair Dealing;
              (3) Interference with Contractual Relations; (4) Intentional
              Interference with Prospective Economic Advantage; and
              (5) Negligence
              fr. 12/18/18

                                Docket       1

  Tentative Ruling:
      Tentative Ruling for 3/26/19:
      Dismiss this adversary with prejudice because Mr. Layfield lacks standing.
      See Tentative Ruling for 12/18/18 (reproduced below). Appearances are not
      required.

      Proposed order: Defendant Richard M. Pachulski, the Chapter 11 Trustee in
      this case, is directed to lodge a proposed order via LOU within 7 days after
      the hearing date, and attach a copy of this tentative ruling (including the
      Tentative Ruling for 12/18/18), thereby incorporating it as this Court's final
      ruling. See LBR 9021-1(b)(1)(B).

      If appearances are not required at the start of this tentative ruling but you
      wish to dispute the tentative ruling, or for further explanation of "appearances
      required/are not required," please see Judge Bason's Procedures (posted at
      www.cacb.uscourts.gov) then search for "tentative rulings." If appearances
      are required, and you fail to appear without adequately resolving this matter
      by consent, then you may waive your right to be heard on matters that are
      appropriate for disposition at this hearing.

      Tentative Ruling for 12/18/18:
      Continue to 3/26/19 at 2:00 p.m. Appearances are not required on 12/18/18.

      Reasons:
           The plaintiff, Philip James Layfield, lacks standing, as recognized in

3/25/2019 10:17:17 AM                    Page 208 of 233
  Case 2:18-ap-01315-NB          Doc 18 Filed 04/04/19 Entered 04/04/19 14:51:48         Desc
                                  Main Document     Page 7 of 8




                              United States Bankruptcy Court
                               Central District of California
                                          Los Angeles
                                   Judge Neil Bason, Presiding
                                    Courtroom 1545 Calendar

Tuesday, March 26, 2019                                                  Hearing Room       1545

2:00 PM
CONT...       Layfield & Barrett, APC                                                Chapter 11
      the stipulation (adv. dkt. 3) between (a) Wesley Avery, the Chapter 7 Trustee
      in the invididual (involuntary) bankruptcy case of Mr. Layfield, and (b)
      defendant Richard M. Pachulski, the Chapter 11 Trustee in the bankruptcy
      case of Layfield & Barrett, APC. See adv. dkt. 3, Recital "K," and adv. dkt. 4
      (order approving stipulation). Although Mr. Layfield has filed papers
      requesting dismissal of his bankruptcy case, and numerous other things, this
      Court has denied his requests.
              Meanwhile, all deadlines including the time to file any answer or other
      pleading have been extended indefinitely as to two other defendants, US
      Claims Opco, LLC ("USCO") and DRB Capital ("DRB"), by stipulation (adv.
      dkt. 13) and order thereon (adv. dkt. 15). The last defendant, Advanced
      Legal Capital, LLC ("Advanced") has filed an answer (adv. dkt. 5) that
      includes a prayer for a judgment of dismissal, an award of its attorney fees
      and costs, and sanctions and other remedies.
              In view of possible appeals by Mr. Layfield, or any other avenues by
      which he may attempt to gain standing, it appears to be premature for this
      Court to hold any Status Conference in this adversary proceeding at this time.
      In addition, both because Mr. Layfield may not have exhausted his remedies,
      and because sanctions usually must be sought by separate motion (see, e.g.,
      Rule 9011(c)(1)(A), Fed. R. Bankr. P.), it appears premature to address any
      sanctions issues at this time.

      If appearances are not required at the start of this tentative ruling but you
      wish to dispute the tentative ruling, or for further explanation of "appearances
      required/are not required," please see Judge Bason's Procedures (posted at
      www.cacb.uscourts.gov) then search for "tentative rulings." If appearances
      are required, and you fail to appear without adequately resolving this matter
      by consent, then you may waive your right to be heard on matters that are
      appropriate for disposition at this hearing.
                                     Party Information
  Debtor(s):
       Layfield & Barrett, APC                   Pro Se
  Defendant(s):
       Richard M. Pachulski                      Pro Se
       Advanced Legal Capital, LLC               Pro Se
3/25/2019 10:17:17 AM                     Page 209 of 233
  Case 2:18-ap-01315-NB         Doc 18 Filed 04/04/19 Entered 04/04/19 14:51:48     Desc
                                 Main Document     Page 8 of 8




                               United States Bankruptcy Court
                                Central District of California
                                          Los Angeles
                                   Judge Neil Bason, Presiding
                                    Courtroom 1545 Calendar

Tuesday, March 26, 2019                                              Hearing Room      1545

2:00 PM
CONT...         Layfield & Barrett, APC                                           Chapter 11
       US Claims Opco, LLC                       Pro Se
       DRB Capital, LLC                          Pro Se
  Plaintiff(s):
       Philip James Layfield                     Pro Se
  Trustee(s):
       Richard Pachulski (TR)                    Represented By
                                                   Malhar S Pagay
                                                   James KT Hunter




3/25/2019 10:17:17 AM                     Page 210 of 233
